DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           KAREN KARAM and NICHOLAS ROBERT OROW,
                         Appellants,

                                    v.

     GREGORY A. KARAM, ANTHONY A. KARAM, COPPER, LLC,
                    and BRONZE, LLC,
                         Appellees.

                              No. 4D17-1208

                              [March 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 2013-021875-
CACE-25.

   Adrian Delancy, Michelle A. Delancy and Michael J. Dono of Hamilton,
Miller & Birthisel, LLP, Miami, for appellants.

   Keith T. Grumer of Katz Barron, Fort Lauderdale, John P. Fenner, Boca
Raton, and Ian C. Dolan, Fort Lauderdale, for appellees, Gregory A. Karam
and Copper, LLC.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.